Barrett, J„
(concurring.) Ithink the discussion with regard to the service of notice of the sale of the securities is entirely superfluous. The defendant sets up in his answer no claim with regard to such sale. The plaintiffs simply give him credit for the proceeds of the sale. Whether they should have given a larger credit is a question not before the court. In fact, but for the averment in the complaint of the sale of the stocks and the reduction pro tanto of the account stated, the plaintiffs could have rested upon proving such account stated, and left the defendant to plead payment or any counter-claim he might have. Even if the plaintiffs had sold without notice, it would not vary the effect of the transaction under these pleadings. Notice or no notice, the plaintiffs have voluntarily given the defendant credit for a sum of mofiey received and applied in part satisfaction of the account stated. And the defendant neither alleges nor proves that he was entitled to a larger credit. I therefore concur in the conclusion arrived at, as I entirely agree with Mr. Justice Daniels upon all the other points discussed.